Citation Nr: 1001542	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.  

2.  Entitlement to service connection for left carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1986.  

In an August 1987 administrative decision, the RO found that 
the discharge for the period of service from September 1974 
to January 12, 1985 was under honorable conditions, but that 
the discharge for the period of service from January 13, 1985 
to September 19, 1986 was under dishonorable conditions, and 
was a bar to VA benefits.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in which the RO denied service 
connection for right and left carpal tunnel syndrome.  

The Board notes that the Veteran is service-connected for 
residuals of a partial laminectomy of the cervical spine, 
with degenerative joint disease, rated 40 percent disabling, 
and for right C6-7 radiculopathy, right upper extremity 
(claimed as numbness and tingling of the right hand) 
associated with residuals, partial laminectomy, cervical 
spine, with degenerative joint disease, rated 10 percent 
disabling.  In adjudicating the claims for service connection 
for carpal tunnel syndrome, the RO has pointed out that the 
service-connected radiculopathy is rated, by analogy, to 
paralysis of the median nerve.  See 38 C.F.R. §§ 4.20, 4.27, 
4.124a, Diagnostic Code 8515.  

In his November 2007 substantive appeal, the Veteran asserted 
that the increased degeneration of his radiculopathy had 
caused an obvious increase in his level of disability, which 
included loss of motor skills in both hands.  In a statement 
submitted in September 2009, the Veteran reiterated that his 
right upper extremity symptoms had worsened and now included 
the left upper extremity as well.  The Board finds that the 
Veteran's statements can be read as a claim for an increased 
rating for neurological manifestations of his service-
connected cervical spine disability.  [Parenthetically, the 
Board points out that, in a September 2005 rating decision, 
the RO denied service connection for left shoulder tendonitis 
(claimed as left upper extremity condition secondary to 
residuals, partial laminectomy, cervical spine, with 
degenerative joint disease).]  This matter has not been 
addressed by the RO, and, as such, the claim for an increased 
rating for neurological manifestations of the service-
connected cervical spine disability is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal decided has been 
accomplished.

2.  Right and left carpal tunnel syndrome were first 
diagnosed many years after service, and there is no competent 
medical evidence or opinion of a medical relationship, or 
nexus, between current right and left carpal tunnel syndrome 
and service.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in or 
aggravated by active service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by active service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
right and left carpal tunnel syndrome was received in March 
2007.  Thereafter, he was notified of the general provisions 
of the VCAA by the RO in correspondence dated in March 2007. 
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and the RO issued a rating decision in May 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was provided 
in the March 2007 letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  

The Board notes that the Veteran was not provided a VA 
medical examination and opinion to assess the current nature 
and etiology of right and left carpal tunnel syndrome.  
However, VA need not conduct an examination with respect to 
these claims on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Simply stated, the standards of McLendon are not met in this 
case because there is no competent evidence providing any 
indication that right or left carpal tunnel syndrome is 
related to service. Therefore, a VA examination to evaluate 
these claimed disabilities is not warranted.

The Board notes that, during a March 1995 RO hearing, the 
Veteran reported that he had filed a claim for Social 
Security disability benefits.  He testified that his claim 
for Social Security disability was based on his back, neck, 
and psychiatric disabilities.  The Social Security 
Administration (SSA) decision is not of record, however, the 
Veteran's own statements indicate any records regarding the 
claim for  SSA benefits are not pertinent to the claims for 
service connection for carpal tunnel syndrome, but, rather, 
as he stated, pertain to back, neck and psychiatric 
disabilities.  There has been no argument that the SSA 
records are pertinent to the claims being adjudicated in this 
decision as to require that additional adjudication resources 
be expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board also acknowledges that a February 1995 record of VA 
treatment reflects that the Veteran was currently on the 
vocational rehabilitation program.  No vocational 
rehabilitation folder has been associated with the claims 
file.  However, the record reflects that the Veteran has 
received treatment for carpal tunnel syndrome at the Hampton 
VA Medical Center (VAMC), and these records of treatment have 
been associated with the claims file.  In addition, as will 
be discussed below, carpal tunnel syndrome was first 
diagnosed in 2005.  Hence, records of vocational 
rehabilitation referred to in February 1995, 10 years prior 
to the diagnosis of carpal tunnel syndrome would not be 
pertinent to the claims on appeal.  As such, a remand to 
attempt to obtain any vocational rehabilitation records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).

Finally, the Board notes that, in August 2005, the Veteran 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)) in which he stated that he received treatment for 
severe carpal tunnel syndrome in July and August 2005, and 
had a post-EMG check-up and pain management of spinal 
problems in September 2005.  While records of VA treatment 
from the Hampton VAMC, dated from April 1991 to March 2007 
have been associated with the claims file, no records dated 
in September 2005 have been associated with the claims file 
(although records dated from June to August 2005 were printed 
on September 14, 2005).  While the Veteran reported, in 
August 2005, that he had an appointment in September 2005, VA 
treatment records currently associated with the claims file 
include an October 2005 physical medicine rehabilitation 
consult for carpal tunnel syndrome.  In any event, the 
Veteran has consistently reported that his VA physician, 
after review of a specific record, informed him that he was 
diagnosed with carpal tunnel syndrome while on active duty.  
The Veteran has, on several occasions, submitted copies of 
the record reviewed by his physician.  There is no indication 
that the Veteran, in fact, received VA treatment regarding 
carpal tunnel syndrome in September 2005.  Moreover, even if 
he did receive such treatment, there is no indication that 
such record includes any medical opinion regarding a nexus 
between carpal tunnel syndrome and service.  As such, a 
remand to attempt to obtain any record of VA treatment 
reportedly scheduled in September 2005 would also impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini, 1 Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including organic diseases of the nervous system, if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there 
is no evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for right and left carpal tunnel syndrome is not 
warranted.  

Factual Background and Analysis

Service treatment records are negative for findings of carpal 
tunnel syndrome.  While these records include complaints 
regarding the right arm, such complaints are attributed to 
the cervical spine.  In this regard, in June 1978, the 
Veteran complained of right arm tingling with back pain.  The 
impression was C7 radiculopathy.  In September 1978, he 
presented with complaints of cervical pain with tingling and 
numbness of the right forearm and hand.  He added that, the 
day prior to admission, he was having pains throughout the 
left arm.  On physical examination, the physician noted that 
there appeared to be irritation of the C6 and C7 right dorsal 
nerve roots, as demonstrated by the tingling of the 4th and 
5th digits and ulnar portion of the right forearm.  The 
physician added that there was numbness of the ventral 
portion of the index finger.  The Veteran was admitted to the 
hospital for evaluation and treatment for C6-C7 cervical 
radiculopathy.  The final diagnosis was irritation of the 
right dorsal nerve root, C6-C7, not totally resolved, in need 
of further neurological evaluation.  In November 1978, he 
complained of cervical neck pain and described an episode of 
muscular weakness in the right hand, lasting overnight.  The 
assessment was cervical irritation, not resolving well with 
conservative treatment.  In December 1978, he underwent a 
right C6-7 partial laminectomy. 

In a February 1980 report of medical history, the Veteran 
stated that he had pain in his right wrist if it was 
overused, although this did not always occur.  He added that 
the ship's corpsman had diagnosed this as sprained, and no 
further action was taken.  A September 1980 EMG was normal, 
with no evidence of ulnar or median neuropathy or C6-7 
cervical radiculopathy.  The physician commented that it was 
a limited study because of the Veteran's low tolerance for 
pain and normal clinical examination, and the cervical 
paraspinals were not done because of a surgical scar.  In 
December 1984, he complained of pinched nerves in the upper 
back and radiating pain down the right arm, with numbness and 
tingling.  The assessment was rule out upper back strain with 
possible nerve impingement. In April 1985, the Veteran 
complained of intermittent right interscapular pain after 
moving a 200-pound pump.  He described constant but dull 
pain, occasionally radiating to the elbow.  The assessment 
was constant but dull neck pain, negative neuro, with no 
myotome or dermatome pattern exhibited upon evaluation.    

Records of post-service treatment reflect complaints 
regarding the upper extremities.  For example, on VA 
examination in April 1989, the Veteran complained of a 
tingling sensation in the right hand and/or forearm.  In the 
remarks section of the examination report, the physician 
noted the December 1978 C6-7 laminectomy, residual pain and 
stiffness with right radiculopathy.  During VA treatment in 
February 1992, the Veteran complained of tingling and 
transient loss of power in the right hand with numbness in 
the right index finger and thumb.  The assessment was 
recurring cervical neck pain with paresthesias of right arm.  
During VA treatment in May 1992, he complained of 
neurological changes of the bilateral arms.  The pertinent 
impression was radicular injury, C5-6, bilateral.  The 
diagnosis on VA examination in June 1992 was residual 
postoperative laminectomy at C6-7 with degenerative joint 
disease at C5-6, C6-7.  In describing neurological 
involvement, the physician noted right cervical 
radiculopathy.  

On VA examination in May 1995, the Veteran complained of neck 
pain radiating to the right arm.  The diagnosis was cervical 
pain with status post laminectomy, C6, with radiculopathy C7, 
no neurological deficit.  

During VA treatment in November 2003, the Veteran complained 
of chronic intermittent right handed paresthesias.  The 
pertinent diagnosis was lumbar, cervical degenerative joint 
disease with intermittent radicular symptoms.  On VA 
examination in February 2005, he gave a history of injury to 
the spina process at C6 in April 1978, after which he 
developed numbness, tingling, and loss of grip in the 
bilateral hands.  Examination of the cervical spine revealed 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement, with sensory deficit of the 
right thumb, motor weakness of right radial wrist extension, 
reflex loss at the right biceps, sensory deficit of the right 
long finger, motor weakness of right elbow extension, and 
reflex loss at the right triceps.  The diagnosis in regard to 
claimed numbness and tingling of the right hand was right C6-
7 radiculopathy.  In an addendum, the examiner clarified that 
the radiculopathy was a residual of partial laminectomy C6-7 
with degenerative joint disease.  

On VA examination in May 2005, the Veteran described 
degenerative disc disease and spinal stenosis with pinching 
of nerves since 1978.  He stated that his left and right 
shoulder joints, forearms, and hands, were affected by the 
nerve disease.  The signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement were the 
same as on VA examination in February 2005.  Examination of 
the left shoulder revealed tenderness of the 
acromioclavicular joint and impingement signs.  The diagnosis 
for the claimed left upper extremity condition was left 
shoulder tendonitis.  The examiner added that there were no 
neurological symptoms of the left upper extremity related to 
the cervical spine condition.  

During VA treatment in July 2005, the Veteran described 
numbness and tingling sensation in the hands, which was more 
severe on the right compared to the left.  On examination, 
digital carpal test was positive, more pronounced on the 
right compared to the left.  The physician commented that the 
arm symptoms were highly indicative of carpal tunnel 
syndrome.  An EMG was performed the following month.  The 
conclusion was moderate to severe bilateral carpal tunnel 
syndrome involving both branches of the median nerves.  The 
Veteran was sent to be fitted with a wrist support.  The 
physician commented that there was significant involvement of 
the median nerves, and he did not expect the Veteran to 
benefit from wearing splints.  He added that he would be a 
good candidate for release of the median nerves at the wrist.  

Carpal tunnel syndrome was evaluated during VA treatment in 
October 2005.  The Veteran described bilateral carpal tunnel 
syndromes since approximately 2003, with a history of 
intermittent symptoms for the past 20 years.  He was employed 
as an assembler of products for a contractor of Home Depot.  
A January 2007 record of VA treatment includes an assessment 
of bilateral carpal tunnel syndrome, right greater than left.  
In February 2007, Dr. C., an orthopedic surgeon, discussed 
surgery with the Veteran and informed him that, without 
carpal tunnel release, his disability might increase in 
severity.  The Veteran decided to think about whether he 
wanted surgery and indicated he would return to orthopedics 
when he had made his decision.  

As an initial matter, the Board notes that, while the record 
reflects findings of cervical radiculopathy during and since 
service, as discussed in the introduction, the Veteran is 
currently in receipt of a 10 percent rating for right C6-7 
radiculopathy, and the matter of entitlement to an increased 
rating for neurological manifestations of the service-
connected cervical spine disability is being referred to the 
RO for appropriate action.  As such, the Board's decision is 
limited to consideration of entitlement to service connection 
for right and left carpal tunnel syndrome, distinct from 
neurological manifestations of the cervical spine disability.  
In regard to concluding that carpal tunnel syndrome and 
radiculopathy are separate and distinct, the Board notes 
that, carpal tunnel syndrome is defined as a complex of 
symptoms resulting from compression of the median nerve in 
the carpal tunnel, with pain and burning or tingling 
paresthesias in the fingers and hand, sometimes extending to 
the elbow.  See Wilson v. Brown, 7 Vet. App. 542, 544 (1995); 
see also Dorland's Illustrated Medical Dictionary 1812 (30th 
Ed. 2003).  Cervical radiculopathy, on the other hand, is 
defined as a disease of the cervical nerve roots, often 
manifesting as neck and shoulder pain.  See Dorland's 
Illustrated Medical Dictionary 1562 (30th Ed. 2003). 

As noted above, the recent VA treatment records reflect 
diagnoses of bilateral carpal tunnel syndrome.  Thus, the 
first criterion of a successful service connection claim is 
satisfied.  While service treatment records reflect 
complaints regarding and treatment for the right upper 
extremity in service, the Veteran's in-service complaints 
were attributed to his cervical spine disability.  There are 
no findings regarding carpal tunnel syndrome in the service 
treatment records.  Nevertheless, service connection may be 
granted for any disease initially diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, however, there is no medical evidence or 
opinion suggesting that the right or left carpal tunnel 
syndrome is related to service.  In his March 2007 claim for 
service connection, the Veteran stated that his VA physician 
had reviewed a copy of his military discharge examination and 
noticed he was diagnosed with carpal tunnel syndrome while on 
active duty.  In April 2007, the Veteran submitted a copy of 
the record the physician, Dr. C., was referring to when he 
had stated that he was diagnosed with carpal tunnel syndrome 
at the time of his discharge.  The record is a VA patient 
inquiry, printed at the Hampton VAMC, which lists the rated 
disabilities as intervertebral disc syndrome, rated 40 
percent disabling, and paralysis of the median nerve, rated 
10 percent disabling.  He added that Dr. C. stated that 
paralysis of the median nerve was the definition of carpal 
tunnel syndrome.  The Veteran stated that, while the document 
dated back to 2000, the fact that it listed his disabilities 
as service-connected related those disabilities back to his 
date of discharge.  In a July 2009 statement, the Veteran 
clarified that Dr. C. told him that the findings on the 
record listing his rated disabilities was derived from his 
discharge physical, despite the Veteran informing him that he 
never had a discharge physical, as he was incarcerated during 
his separation from service.  

While the Veteran contends that Dr. C. told him that his 
carpal tunnel syndrome is related to service, no such opinion 
from this physician is included in the VA treatment records.  
The Veteran's own unsupported assertion of what a doctor 
allegedly told him does not, in and of itself, constitute 
medical evidence of the required nexus.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In any event, the Veteran has clearly indicated that Dr. C.'s 
statement was based on the fact that the VA records reflect 
that he is service-connected for paralysis of the median 
nerve, as reflected in the patient inquiry, discussed above.  
While, carpal tunnel syndrome may be defined as paralysis of 
the median nerve, the indication that the Veteran is 
"service-connected" for such refers to the 10 percent 
rating that is already in effect for right C6-7 
radiculopathy, assigned pursuant to Diagnostic Code 8599-
8515.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  See 38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is 
"built-up" by assigning the first two digits from that part 
of the schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  Then, the disease is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  

Thus, the listing of paralysis of the median nerve as 
service-connected in the VA patient inquiry does not 
constitute medical evidence that carpal tunnel syndrome is 
related to service, but, rather, simply reflects the 
diagnostic code by which right C6-7 radiculopathy is rated by 
analogy.  In short, there is no competent medical evidence to 
support the claims for service connection for right and left 
carpal tunnel syndrome.

The Board has considered whether service connection for right 
or left carpal tunnel syndrome could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the Veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309.  In this case, no medical evidence demonstrates that 
the Veteran experienced right or left carpal tunnel syndrome 
to a compensable level within a year after his discharge from 
his period of honorable active duty service, rather, the 
first medical evidence of carpal tunnel syndrome is the 
August 2005 EMG.  Therefore, service connection for right and 
left carpal tunnel syndrome cannot be established on a 
presumptive basis.  Moreover, the Board points out that 
passage of many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection. 
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran and his 
representative.  However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether the Veteran's right or left carpal tunnel syndrome is 
related to service, such evidence must fail.  Such matters 
are within the province of trained medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While 
records of VA treatment dated in 2003 reflect that the 
Veteran was working as cardiology/nuclear technician, he has 
not been shown to have the medical expertise to render an 
opinion regarding etiology of right and left carpal tunnel 
syndrome.  As the Veteran and his representative are 
laypersons without the appropriate medical training or 
expertise, they are not competent to render probative (i.e., 
persuasive) opinions on these medical matters.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of the Veteran's claimed disabilities have no probative 
value.

For all the foregoing reasons, the claims for service 
connection for right and left carpal tunnel syndrome must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right carpal tunnel 
syndrome is denied.  

Entitlement to service connection for left carpal tunnel 
syndrome is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


